United States Court of Appeals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                           ____________
No. 20-5033                                                      September Term, 2020
                                                                           1:16-cv-02313-TJK
                                                                           1:17-cv-00022-TJK
                                                            Filed On: June 1, 2021
Michael Beals Ellis and Robert A. McNeil,

                  Appellants

         v.

Amy Berman Jackson, et al.,

                  Appellees


------------------------------

Consolidated with 20-5034

                ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

         BEFORE:           Millett, Wilkins, and Katsas, Circuit Judges

                                          JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion to
appoint counsel, appellants’ requests for judicial notice, appellants’ motion for leave to
file a supplemental appendix, and appellees’ Rule 28(j) letter and the response thereto,
it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED that the requests for judicial notice be denied. Appellants
have not demonstrated that the materials as to which they seek judicial notice are
appropriate for judicial notice or relevant to the disposition of this case. See Fed. R.
Evid. 201(b); Larson v. Dep’t of State, 565 F.3d 857, 870 (D.C. Cir. 2009). It is
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5033                                                September Term, 2020

      FURTHER ORDERED that the motion to supplement the appendix be granted.
The Clerk is directed to file the lodged supplemental appendix. It is

        FURTHER ORDERED and ADJUDGED that the district court’s orders filed June
19, 2018, and January 13, 2020, be affirmed. Appellants have not shown that the
district court erred in concluding that their claims are barred by the Anti-Injunction Act,
the purpose of which is to allow the government to assess and collect taxes without
judicial interference. See 26 U.S.C. § 7421(a) (“[N]o suit for the purpose of restraining
the assessment or collection of any tax shall be maintained in any court by any person,
whether or not such person is the person against whom such tax was assessed.”);
Enochs v. Williams Packing & Navigation Co., 370 U.S. 1, 5, 7 (1962). Further, nothing
appellants argue on appeal demonstrates that the denial of their Rule 59(e) motion
amounted to an abuse of discretion. See Firestone v. Firestone, 76 F.3d 1205, 1208
(D.C. Cir. 1996).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2